           Case 1:05-mc-02025 Document 190 Filed 11/04/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA

SENAD CIBRALIC and SABAHETA             )
CIBRALIC, his wife,                     )
                                        ) CIVIL ACTION NO. ___________________
              Plaintiffs,               )
                                        ) JUDGE ________________________________
v.                                      )
                                        )
TW METALS, INC. [sic.]                  )
                                        )
              Defendant.                )

                             NOTICE OF REMOVAL

      Defendant TW Metals, LLC, (“TW Metals”) improperly sued as “TW

Metals, Inc.”, by and through its undersigned counsel, hereby give notice that

this action is removed from the Court of Common Pleas of Erie County,

Pennsylvania, where it was docketed at civil case number 11881-2020. The

grounds for removal are set forth below.

      1.     Plaintiffs filed their Complaint in this action in the Court of

Common Pleas of Erie County on September 16, 2020. See Exhibit A for true

and correct copy of the filed Complaint. There is one named defendant.

      2.     TW Metals executed and returned an Acceptance of Service on

October 15, 2020.

      3.     Diversity jurisdiction provides a basis for removal to this Court. See

28 U.S.C. §§ 1332; 1441(b); 1446.
           Case 1:05-mc-02025 Document 190 Filed 11/04/20 Page 2 of 4




      4.       Upon information and belief, and according to Paragraph 1 of their

Complaint, Plaintiffs are adult individuals who are citizens of the

Commonwealth of Pennsylvania. See, e.g., Complaint, ¶1.

      5.       Plaintiffs’ Complaint alleges that Plaintiff Senad Sibralic sustained

an injury on July 24, 2019, at a facility located at 235 Tubeway Drive, Carol

Stream, Illinois.

      6.       Plaintiffs allege that this facility was owned and operated by “TW

Metals, Inc.,” but in fact, the entity that owns and operates the facility in Carol

Stream, Illinois where Plaintiff alleges to have sustained an injury is TW Metals,

LLC. See, e.g., Declaration of Ron Travis, attached hereto as Exhibit B ¶3.

      7.       The   citizenship   of   partnerships   and    other   incorporated

associations, such as a limited liability corporation (“LLC”), is determined by

the citizenship of its partners or members. See, e.g., Zambelli Fireworks Mfg.

Co., Inc. v. Wood, 592 F.3d 412, 420 (3d Cir. 2010).

      8.       TW Metals, LLC is a single-member LLC. Its sole member is O’Neal

Industries, Inc., a Delaware corporation with its principle place of business in

Birmingham, Alabama. See Exhibit B ¶¶ 5-6. Thus, for diversity purposes, TW

Metals, LLC is a citizen of Delaware and Alabama. See Zambelli Fireworks, 592

F.3d at 420.




                                          2
            Case 1:05-mc-02025 Document 190 Filed 11/04/20 Page 3 of 4




      9.      Diversity exists because the two Plaintiffs are citizens of

Pennsylvania and the sole Defendant is a citizen of Delaware and Alabama.

      10.     Upon information and belief, the amount in controversy exceeds

the jurisdictional requirement of $75,000, exclusive of costs and interest. See

Exhibit A, Complaint, ¶¶39-40, 45-46, 49.

      11.     In this Circuit, removal is appropriate so long as it is not “a legal

certainty” that the plaintiff is unable to satisfy the amount-in-controversy

requirement. Auto-Owners Ins. Co. v. Stevens & Ricci, Inc., 835 F.3d 388 (3d Cir.

2016). “[T]he question whether a plaintiff's claims pass the ‘legal certainty’

standard is a threshold matter that should involve the court in only minimal

scrutiny of the plaintiff's claims.” Id. (quoting Suber v. Chrysler Corp., 104 F.3d

578, 583 (3d Cir. 1997)).

      12.     While Defendant does not believe Plaintiffs will be able to prevail

on their claim of improper conduct or establish their entitlement to damages

(and Defendant reserves its right to challenge both), it cannot be said at this

juncture to a legal certainty that Plaintiffs cannot recover more than $75,000

should they prevail on all of their allegations.

      13.     Accordingly, diversity jurisdiction exists, and this action has been

removed properly.




                                         3
            Case 1:05-mc-02025 Document 190 Filed 11/04/20 Page 4 of 4




      14.     Copies of all pleadings in the state court are attached to this notice

as required by 28 U.S.C. § 1446. See Exhibit A.

      15.     Venue is proper in this district under 28 U.S.C. § 1441(a) because

the state court where the suit was pending is located within this district.

      16.     Written notice of the filing of this Notice of Removal has been given

to the adverse party in accordance with 28 U.S.C. § 1446(d) and as noted in the

attached Certificate of Service.

      17.     Promptly after filing with this Honorable Court, a copy of this

Notice of Removal will be filed with the Court of Common Pleas of Erie County,

Pennsylvania in accordance with 28 U.S.C. § 1446(d).

      WHEREFORE, notice is given that this action has been removed to this

Court.

                                       Respectfully submitted:

Dated: November 4, 2020                /s/ Jeremy A. Mercer
                                       Jeremy A. Mercer, Esq. (PA 86480)
                                         JMercer@porterwright.com
                                       Daniel P. Wolfe, Esq. (PA 326406)
                                         DWolfe@porterwright.com
                                       Porter Wright Morris & Arthur LLP
                                       6 PPG Place, Third Floor
                                       Pittsburgh, Pennsylvania 15222
                                       Tel: 412-235-4500
                                       Fax: 412-235-4510
                                       Counsel for Defendant




                                         4
